Exhibit A
                                           In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                                       Alleged False and Misleading Statements and Omissions

#                                          Complaint
             Date and Source               Speaker(s)                  False and Misleading Statement(s) and Omissions1
                                               Cite
Statements Regarding SCANA’s Ability to Complete the Project by the End of 2020 (Schedule/Costs/Nuclear Tax Credits)
     October 27, 2015 8-K

        “SCE&G Announces an
        Amendment to the
        Engineering,                                         Compl. ¶ 339         The October 27, 2015 EPC Amendment “revises the Guaranteed Substantial
                             SCANA,
1.      Procurement, and                                                          Completion Dates (GSCDs) for Units 2 and 3 to August 31, 2019 and 2020,
                             Marsh
        Construction                                         Appx. A at 1         respectively.”
        Agreement for AP1000
        Plants at VC Summer
        Station”

        October 27, 2015 8-K
                                                                                  “[T]he total gross construction cost of the [Nuclear] Project [was raised to]
                                                                                  approximately $7.113 billion [$5.5 billion in 2007 dollars].” Moreover, the
        “SCE&G Announces an
                                                                                  October 27, 2015 8-K announced SCE&G’s “exclusive and irrevocable option to,
        Amendment to the
                                                             Compl. ¶ 339         at any time prior to November 1, 2016, further amend the EPC Agreement” and
        Engineering,
                             SCANA,                                               exercise a “fixed price option [that] would result in SCE&G’s total Project costs
2.      Procurement, and
                             Marsh                           Appx. A at 1–        to increase by approximately $774 million over the $6.827 billion” approved by
        Construction
                                                             2                    the PSC in September 2015. If exercised, this fixed price option “would bring
        Agreement for AP1000
                                                                                  the total gross construction cost of the Project to approximately $7.601 billion”
        Plants at VC Summer
                                                                                  for SCANA.
        Station”

        October 27, 2015 8-K
                                                                                  Defendant Marsh touted the EPC Amendment in the October 27, 2015 8-K, and
                                                             Compl. ¶ 340
        “SCE&G Announces an SCANA,                                                was quoted as stating how he and the other Defendants were “excited about the
3.
        Amendment to the    Marsh                                                 changes in . . .the amendment to the EPC contract for the new nuclear plants and
                                                             Appx. A at 1
        Engineering,                                                              see these changes as very positive,”
        Procurement, and
1
    The statements made by Defendants that are bolded and italicized emphasize those portions of the statements alleged to be false and misleading.

                                                                                          1
                              In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                       Alleged False and Misleading Statements and Omissions

#                                            Complaint
        Date and Source       Speaker(s)                                 False and Misleading Statement(s) and Omissions1
                                               Cite
     Construction
     Agreement for AP1000
     Plants at VC Summer
     Station”

     October 27, 2015 8-K

     “SCE&G Announces an
     Amendment to the
     Engineering,                           Compl. ¶ 340    Marsh: “We believe these changes provide better protection against future cost
                          SCANA,
4.   Procurement, and                                       increases for our customers and the company.”
                          Marsh
     Construction                           Appx. A at 1
     Agreement for AP1000
     Plants at VC Summer
     Station”

                                                            “Among other things, upon effectiveness, the October 2015 Amendment would .
                             SCANA,                         . . (ii) revise the guaranteed substantial completion dates of Units 2 and 3 to
5.   October 27, 2015 8-K                   Appx. A at 1
                             Marsh                          August 31, 2019 and 2020, respectively.”

                                                            Following opening statements during the October 29, 2015 Call, an analyst from
                                                            Mizuho Securities asked Defendants about the risks facing the Nuclear Project
                                                            after the EPC Amendment: “[W]hat sort of risk would you say that you still
                                                            retain and the risk that the construction consortium retains?”
                                            Compl. ¶ 343
6.   October 29, 2015 Call   Addison
                                                            In response, Defendant Addison did not include completing the Nuclear Project
                                            Appx. A at 3
                                                            by the end of 2020 as a retained risk, responding that “our risk profile is
                                                            certainly reduced from where it was before we signed the amendment,” and
                                                            adding that “our only risk” would be “changes in law or change orders that
                                                            might be associated with the project.”


                                                                   2
                              In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                       Alleged False and Misleading Statements and Omissions

#                                            Complaint
        Date and Source       Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                               Cite

                                                            “Under this amendment, SCE&G has agreed to pay Westinghouse incremental
                                                            capital costs of cost of approximately $245 million over the $5.247 billion
                                                            approved in the Public Service Commission's recent order number 2015-661.
                                                            This, along with estimated escalation and AFUDC, would bring the total gross
                                                            construction cost of the project to approximately $7.113 billion. The
                                                            amendment also revises the guaranteed substantial completion dates of units 2
                                                            and 3 to August 31, 2019 and 2020 respectively.”

                                                            “Westinghouse also has the opportunity to earn, from SCE&G, completion
                                                            bonuses of approximately $303 million or $151.5 million for each unit,
7.   October 29, 2015 Call   Marsh          Appx. A at 2    depending on the timing of the plants been placed into service. In addition, this
                                                            amendment provides SCE&G for itself and its agent for Santee Cooper, an
                                                            exclusive and irrevocable option until November 1, 2016, to further amend the
                                                            EPC agreement to fix the total amount remaining to be paid for the entire scope
                                                            of work on the project after June 30, 2015, at approximately $3.345 billion,
                                                            which is SCE&G's 55% portion of $6.082 billion. This fixed price option result
                                                            in SCE&G paying Westinghouse incremental project costs of approximately
                                                            $774 million over the previous escalated amount approved by the PSC of $6.826
                                                            billion. Combined with estimated escalation and AFUDC, this would bring the
                                                            total gross construction cost of the project to approximately $7.601 billion.”

                                                            “The total fixed price option would be $7.601 billion as we've laid out on slide
                                                            26, the third or fourth line down. That would be the total expected project cost.
                                                            Of that, the capital cost portion or the construction contract, EPC contract, would
                                                            be $6.757 billion. So the additional amount would be escalation to date on the
8.   October 29, 2015 Call   Addison        Appx. A at 2
                                                            existing work that's been done and then some additional dollars, the additional
                                                            $20 million associated with the schedule moving out two months for owners
                                                            costs. But the bulk of that is fixed in the fixed price contract and that would be
                                                            based on the guaranteed substantial completion dates. So, unit 2 August 2019 and


                                                                   3
                                           In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                                       Alleged False and Misleading Statements and Omissions

#                                                              Complaint
             Date and Source               Speaker(s)                                             False and Misleading Statement(s) and Omissions1
                                                                 Cite
                                                                                  unit 3 August 2020 and the liquidated damages are keyed off each of those dates
                                                                                  for specific units.”

                                                                                  In the Company’s November 6, 2015 Form 10-Q for the third quarter of 2015,
                                                                                  signed and certified as accurate pursuant to the Sarbanes-Oxley Act of 2002
                                                             Compl. ¶ 341
                                                                                  (“SOX”) by Defendants Marsh and Addison (the “November 6, 2015 10-Q”), the
                              SCANA,
                                                                                  Company stated that “[b]ased on the guaranteed substantial completion dates
9.      November 6, 2015 10-Q Marsh and                      Appx. A at 4–
                                                                                  provided above, both New Units are expected to be operational and to qualify
                              Addison2                       5
                                                                                  for the nuclear production tax credits; however, further delays in the schedule
                                                                                  or changes in tax law could impact such conclusions.”

                                                                                  “Among other things, upon effectiveness, the October 2015 Amendment would .
                                                                                  . . revise the guaranteed substantial completion dates of Units 2 and 3 to
                                                                                  August 31, 2019 and 2020, respectively . . . .”

                                                                                  “Under the October 2015 Amendment, SCE&G’s total estimated project costs
                                                                                  will increase by approximately $286 million over the $6.8 billion approved by
                                                                                  the SCPSC in September 2015, and will bring its total estimated gross
                                                                                  construction cost of the project (including escalation and AFC) to
                          SCANA,
                                                                                  approximately $7.1 billion.”
10. November 6, 2015 10-Q Marsh and                          Appx. A at 3-5
                          Addison
                                                                                  “Finally, upon effectiveness, the October 2015 Amendment would provide
                                                                                  SCE&G and Santee Cooper an irrevocable option, until November 1, 2016 and
                                                                                  subject to regulatory approvals, to further amend the EPC Contract to fix the total
                                                                                  amount to be paid to the Consortium for its entire scope of work on the project
                                                                                  (excluding a limited amount of work within the time and materials component of
                                                                                  the contract price) after June 30, 2015 at $6.082 billion (SCE&G’s 55% portion
                                                                                  being approximately $3.345 billion ). This total amount to be paid would be
                                                                                  subject to adjustment for amounts paid since June 30, 2015. Were this fixed price
2
    The statements contained in such SEC filings are attributed to the persons who signed them.

                                                                                          4
                            In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                     Alleged False and Misleading Statements and Omissions

#                                          Complaint
       Date and Source      Speaker(s)                                 False and Misleading Statement(s) and Omissions1
                                             Cite
                                                          option to be exercised, the aggregate delay-related liquidated damages amount
                                                          referred to in (iii) above would be capped at $338 million per unit (SCE&G’s
                                                          55% portion being approximately $186 million per unit), and the completion
                                                          bonus amounts referred to in (iv) above would be $150 million per New Unit
                                                          (SCE&G’s 55% portion being approximately $83 million per New Unit). The
                                                          exercise of this fixed price option would result in SCE&G’s total estimated
                                                          project costs increasing by approximately $774 million over the $6.8 billion
                                                          approved by the SCPSC in September 2015, and would bring its total estimated
                                                          gross construction cost (including escalation and AFC) of the project to
                                                          approximately $7.6 billion.”

                                                          “The IRS has notified SCE&G that, subject to a national megawatt capacity
                                                          limitation, the electricity to be produced by each of the New Units (advanced
                                                          nuclear units, as defined) would qualify for nuclear production tax credits under
                                                          Section 45J of the Internal Revenue Code to the extent that such New Unit is
                                                          operational before January 1, 2021 and other eligibility requirements are met.
                                                          These nuclear production tax credits (related to SCE&G's 55% share of both
                                                          New Units) could total as much as approximately $1.4 billion.”

                                                          Defendant Marsh also discussed the availability of the Nuclear Tax Credits based
                                                          on the completion of both Units in 2020 during his testimony during a November
                                                          19, 2015 ex parte briefing before the PSC “regarding recent activity concerning
                                                          the new nuclear units at V.C. Summer Nuclear Station” (the “November 2015
                                          Compl. ¶ 341    PSC Briefing”):
    November 19, 2015
11.                        Marsh                                  We wanted to focus Westinghouse very keenly on meeting the
    PSC Direct Testimony
                                          Appx. A at 5            deadlines for the production tax credits. As you know, those tax
                                                                  credits expire at the end of 2020. We have to have our plants on
                                                                  line at the end of 2020 to qualify for those. The first plant is
                                                                  certainly more than a year ahead of that; the second plant is a
                                                                  little bit less than six months ahead of that, so we wanted to


                                                                 5
                                In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                         Alleged False and Misleading Statements and Omissions

#                                              Complaint
         Date and Source        Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                                 Cite
                                                                     make sure we kept them focused on trying to reach those goals so
                                                                     we could secure those benefits for customers that amount to about
                                                                     $2.3 billion on a pretax basis.
                                                                     ****
                                                                     So, on line one, the guaranteed substantial completion dates,
                                                                     those have moved from June of [20]19 and June of 2020 for Units
                                                                     2 and 3—under the “EPC” and the “Fixed-Price Option” those
                                                                     have both moved to August of [20]19 and August of 2020. A
                                                                     couple of months’ move there, but still we believe in time to
                                                                     finish the units for the production tax credit qualification.

                                                              “The line that is really apples-to-apples is on line four, a "Total Expected Project
                                                              Cost" which takes the estimated cost plus inflation. The current Order, we
                                                              projected the $6.827 billion, and that's consistent with the numbers you approved
      November 19, 2015
12.                            Marsh          Appx. A at 5    in our recent Order in September. Under the “Amended EPC" it would go up
      PSC Briefing
                                                              $286 million to $7.113 billion. Then if we were to elect the fixed-price option,
                                                              it would go up another $188 million, to bring it to $7.601 billion.”

                                                              “To talk a little bit about the two options, as Kevin pointed out, we have an
                                                              amended EPC and then we have an option to fix the price, but under either of
      November 19, 2015                                       those options we have reset the guaranteed substantial completion dates to
13.                            Byrne          Appx. A at 6
      PSC Briefing                                            August 31, 2019, for the first new unit, Unit 2; and August 31, 2020, for the
                                                              second new unit, or Unit 3.”

                                                              Analyst: “Okay. Do you happen to know, or can I find somewhere in the BLRA
                                                              filings what the cumulative costs for Unit 2 would be through 2019, as you
                                                              currently stand today?”
      February 18, 2016 Call
14.                            Addison        Appx. A at 6
                                                              Addison: “Well, on the amended contract, it's about -- the total price of the
                                                              units is about $7.1 billion, so you can roughly estimate 50% of that.”


                                                                     6
                                 In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                              Alleged False and Misleading Statements and Omissions

#                                                  Complaint
         Date and Source        Speaker(s)                                     False and Misleading Statement(s) and Omissions1
                                                     Cite
                                                                  PowerPoint slide deck titled “Fourth Quarter & Full Year 2015,” used during the
                                                                  February 18, 2016 Call, listed the “Guaranteed Substantial Completion Dates”
                               SCANA,                             for the Nuclear Project as “Unit 2 — August 2019” and “Unit 3 — August
      February 18, 2016 Call
15.                            Addison,           Appx. A at 6    2020,” and represented the “Total Expected Project Cost” as “$7.113 billion”
      Investor Presentation
                               Byrne                              under the Amended EPC Contract and “$7.601 billion” under the Fixed Price
                                                                  Option, if elected.

                                                                  “Guaranteed Substantial Completion Dates” listed as “August 2019” and
                                                                  “August 2020” for Units 2 and 3, respectively.


                                                                  “Total Expected Project Cost (SCE&G's 55% share)” listed as “$7.113 billion”
                                                                  under “October 2015 Amendment” and “$7.601 billion” under “Fixed Price
                                                                  Option Under the October 2015 Amendment”


                               SCANA,                            “Among other things, the October 2015 Amendment: . . . revised the
                               Marsh,                            guaranteed substantial completion dates of Units 2 and 3 to August 31, 2019
      February 26, 2016
16.                            Addison and        Appx. A at 6-8 and 2020, respectively….”
      2015 10-K
                               the Director
                               Defendants
                                                                  “Under the October 2015 Amendment, SCE&G’s total estimated project costs
                                                                  increased by approximately $286 million over the $6.8 billion approved by the
                                                                  SCPSC in September 2015, bringing its total estimated gross construction cost
                                                                  of the project (including escalation and AFC) to approximately $7.1 billion.”


                                                                  “Finally, the October 2015 Amendment provides SCE&G and Santee Cooper an
                                                                  irrevocable option, until November 1, 2016 and subject to regulatory approvals,
                                                                  to further amend the EPC Contract to fix the total amount to be paid to the


                                                                         7
                      In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                               Alleged False and Misleading Statements and Omissions

#                                    Complaint
    Date and Source   Speaker(s)                                 False and Misleading Statement(s) and Omissions1
                                       Cite
                                                    Consortium for its entire scope of work on the project (excluding a limited
                                                    amount of work within the time and materials component of the contract price)
                                                    after June 30, 2015 at $6.082 billion (SCE&G’s 55% portion being
                                                    approximately $3.345 billion ). This total amount to be paid would be subject to
                                                    adjustment for amounts paid since June 30, 2015. Were this fixed price option to
                                                    be exercised, the aggregate delay-related liquidated damages referred to in (iii)
                                                    above would be capped at $338 million per unit (SCE&G’s 55% portion being
                                                    approximately $186 million per unit), and the completion bonus referred to in
                                                    (iv) above would be $150 million per New Unit (SCE&G’s 55% portion being
                                                    approximately $83 million per New Unit). The exercise of this feed price option
                                                    would result in SCE&G’s total estimated project costs increasing by
                                                    approximately $774 million over the $6.8 billion approved by the SCPSC in
                                                    September 2015, and would bring its total estimated gross construction cost
                                                    (including escalation and AFC) of the project to approximately $7.6 billion.”


                                                    “The IRS has notified SCE&G that, subject to a national megawatt capacity
                                                    limitation, the electricity to be produced by each of the New Units (advanced
                                                    nuclear units, as defined) would qualify for nuclear production tax credits under
                                                    Section 45J of the Internal Revenue Code to the extent that such New Unit is
                                                    operational before January 1, 2021 and other eligibility requirements are met.
                                                    These nuclear production tax credits (related to SCE&G's 55% share of both
                                                    New Units) could total as much as approximately $1.4 billion. Such credits
                                                    would be earned over the first eight years of each New Unit's operations and
                                                    would be realized by SCE&G over those years or during allowable carry-forward
                                                    periods. Based on the guaranteed substantial completion dates provided above,
                                                    both New Units are expected to be operational and to qualify for the nuclear
                                                    production tax credits, however, further delays in the schedule or changes in
                                                    tax law impact such conclusions.”



                                                           8
                               In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                          Alleged False and Misleading Statements and Omissions

#                                              Complaint
        Date and Source        Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                                 Cite
                                                              PowerPoint presentation lists the “Guaranteed Substantial Completion Dates”
    March 2, 2016 SCANA
                                                              for Units 2 and 3 as “August 2019” and “August 2020,” respectively, with the
    Investor Presentation –
17.                           SCANA           Appx. A at 8    revised “Total Expected Project Cost” at “$7.113 billion” under the Amended
    UBS & Morgan Stanley
                                                              EPC and “$7.601 billion” under the Fixed Price Option.
    Utilities Conference
                                                              PowerPoint slide deck titled “First Quarter 2016,” used during the April 28, 2016
                                                              Call, listed the “Guaranteed Substantial Completion Dates” for the Nuclear
                              SCANA,
    April 28, 2016 Call                                       Project as “Unit 2 – August 2019” and “Unit 3 – August 2020,” and represented
18.                           Addison,        Appx. A at 8
    Investor Presentation                                     the “Total Expected Project Cost” as “$7.113 billion” under the Amended EPC
                              Byrne
                                                              Contract and “$7.601 billion” under the Fixed Price Option, if elected.

                                                              “Among other things, the October 2015 Amendment: . . . revised the guaranteed
                                                              substantial completion dates of Units 2 and 3 to August 31, 2019 and 2020,
                                                              respectively.”

                                                              “Under the October 2015 Amendment, SCE&G’s total estimated project costs
                                                              increased by approximately $286 million over the $6.8 billion approved by the
                                                              SCPSC in September 2015. In addition, SCE&G has updated project costs for
                                                              estimated change orders related to certain outstanding disputes not resolved by
                              SCANA,                          the October 2015 Amendment. As of April 30, 2016, these estimated change
      May 6, 2016 10-Q                        Appx. A at 8-
19.                           Marsh and                       orders total approximately $53 million. The estimated gross construction cost of
                                              10
                              Addison                         the project (including the effects of these change orders, escalation and AFC)
                                                              as of March 31, 2016 totals approximately $7.2 billion.”

                                                              “Finally, the October 2015 Amendment provides SCE&G and Santee Cooper an
                                                              irrevocable option, until November 1, 2016 and subject to regulatory approvals,
                                                              to further amend the EPC Contract to fix the total amount to be paid to the
                                                              Consortium for its entire scope of work on the project (excluding a limited
                                                              amount of work within the time and materials component of the contract price)
                                                              after June 30, 2015 at $6.082 billion (SCE&G’s 55% portion being


                                                                     9
                      In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                               Alleged False and Misleading Statements and Omissions

#                                    Complaint
    Date and Source   Speaker(s)                                 False and Misleading Statement(s) and Omissions1
                                       Cite
                                                    approximately $3.345 billion). This total amount to be paid would be subject to
                                                    adjustment for amounts paid since June 30, 2015. Were this fixed price option to
                                                    be exercised, the aggregate delay-related liquidated damages referred to in (iii)
                                                    above would be capped at $338 million per unit (SCE&G’s 55% portion being
                                                    approximately $186 million per unit), and the completion bonus referred to in
                                                    (iv) above would be $150 million per New Unit (SCE&G’s 55% portion being
                                                    approximately $83 million per New Unit). The exercise of this fixed price option
                                                    would result in SCE&G’s total estimated project costs increasing by
                                                    approximately $774 million over the $6.8 billion approved by the SCPSC in
                                                    September 2015. This increase does not include the estimated change orders
                                                    described previously totaling approximately $53 million and additional sales tax
                                                    that would be due under this fixed price option of approximately $10 million.
                                                    The estimated gross construction cost of the project (including the effects of
                                                    these change orders and additional sales tax, escalation and AFC) under this
                                                    feed price option would total approximately $7.7 billion.”

                                                    “The IRS has notified SCE&G that, subject to a national megawatt capacity
                                                    limitation, the electricity to be produced by each of the New Units (advanced
                                                    nuclear units, as defined) would qualify for nuclear production tax credits under
                                                    Section 45J of the Internal Revenue Code to the extent that such New Unit is
                                                    operational before January 1, 2021 and other eligibility requirements are met.
                                                    These nuclear production tax credits (related to SCE&G's 55% share of both
                                                    New Units) could total as much as approximately $1.4 billion. Such credits
                                                    would be earned over the first eight years of each New Unit's operations and
                                                    would be realized by SCE&G over those years or during allowable carry-forward
                                                    periods. Based on the guaranteed substantial completion dates provided above,
                                                    both New Units are expected to be operational and to qualify for the nuclear
                                                    production tax credits, however, further delays in the schedule or changes in
                                                    tax law could impact such conclusions.”



                                                          10
                            In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                     Alleged False and Misleading Statements and Omissions

#                                          Complaint
         Date and Source    Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                             Cite
                                                           “The construction schedule reflected in the petition indicates a guaranteed
                                                           substantial completion date for Unit 2 of August 2019 and a guaranteed
                                                           substantial completion date for Unit 3 of August 2020. These dates were
                                                           established by Westinghouse in the October 2015 Amended EPC Contract.
                                                           Subsequent to the signing of this Amended EPC Contract, Westinghouse hired
                                                           Fluor as the subcontracted construction manager for the project. This petition
      May 26, 2016 Press   SCANA,                          reflects an increase in SCE&G's total Project costs of approximately $852
20.                                       Appx. A at 10
      Release              Marsh                           million (a reconciliation of these additional costs can be found below) over the
                                                           $6.827 billion approved by the SCPSC in Order No. 2015-661. This increase
                                                           includes approximately $505 million that is directly related to the fixed price
                                                           option. The total project cost is now estimated at approximately $7.679 billion
                                                           including owner's cost, transmission, escalation and allowance for funds used
                                                           during construction.”

                                                           “The estimated gross construction cost of the New Units under the fixed price
                                                           option would total approximately $7.7 billion.”

21. May 26, 2016 8-K       SCANA          Appx. A at 10    The construction schedule reflected in the Petition indicates a guaranteed
                                                           substantial completion date for Unit 2 of August 2019 and a guaranteed
                                                           substantial completion date for Unit 3 of August 2020.

                                                         Among other things, the October 2015 Amendment provides for the development
                                                         of a revised construction milestone payment schedule and establishes a dispute
                                                         resolution board (the “DRB”) process for certain commercial claims and
                                                         disputes, including any dispute that might arise with respect to the development
                                          Appx. A at 10-
22. June 8, 2016 8-K       SCANA                         of the revised construction milestone payment schedule. We and Santee Cooper
                                          11
                                                         have been negotiating with the Consortium regarding the development of such
                                                         schedule. To date, while negotiations are ongoing, the parties have been unable
                                                         to agree to the timing and amounts of various payments. As a result of the lack of
                                                         agreement, we anticipate that the matter may be referred to the DRB in the near


                                                                 11
                               In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                        Alleged False and Misleading Statements and Omissions

#                                             Complaint
        Date and Source        Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                                Cite
                                                             future. Total estimated project costs and the guaranteed substantial completion
                                                             dates are not at issue.

                                                             “Without approval of the cost and construction schedules proposed here, the
                                                             Company’s ability to finance the completion of the Units on reasonable financial
                                                             terms may be placed in great jeopardy. . . . The current schedules reflect the best
                                                             information available about the anticipated costs and construction timetables
                                             Compl. ¶ 344    for completing the project. The anticipated capital costs presented here are not
      July 1, 2016 PSC Direct
23.                           Addison                        speculative. As Mr. Byrne testifies, they are based on a careful review of
      Testimony
                                             Appx. A at 11   construction plans and the expected costs of the tasks required to complete
                                                             them. No speculative or un-itemized costs are included in this cost schedule. It
                                                             is appropriate that this cost schedule be approved under the BLRA as the
                                                             updated schedule for the project.”

                                                             “The Guaranteed Substantial Completion Dates (“GSCDs”) of the Units are
                                                             now August 31, 2019 for Unit 2 and August 31, 2020 for Unit 3. These dates are
                                                             each approximately two months later than the projected completion dates
                                                             approved in the last BLRA order.”

                                             Compl. ¶ 198
                                                             “Q: ARE THESE SUBSTANTIAL COMPLETION DATES AND THE
    July 1, 2016 PSC Direct                  Compl. ¶ 345    CONSTRUCTION SCHEDULES THAT SUPPORT THEM
24.                         Byrne
    Testimony                                                REASONABLE?
                                             Appx. A at 11-
                                             13             [Byrne]: Yes. The substantial completion dates and the construction schedules . .
                                                            . are based on extensive construction data that Westinghouse has provided to
                                                            SCE&G. That data includes a construction schedule which identifies and
                                                            sequences the tens of thousands of specific construction activities that must be
                                                            accomplished to complete the project. SCE&G’s construction experts have
                                                            reviewed this schedule and found that its scope and sequencing is logical and


                                                                    12
                      In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                               Alleged False and Misleading Statements and Omissions

#                                    Complaint
    Date and Source   Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                       Cite
                                                    appropriate. . . . Consistent with its responsibilities as Owner, SCE&G has
                                                    carefully reviewed and evaluated all information that is available related to the
                                                    project and schedule and finds it to be reasonable.

                                                    It is my opinion that Westinghouse and Fluor have a reasonable construction
                                                    plan in place to achieve the GSCDs. That plan is reflected in the milestone
                                                    construction schedule . . . . It is my considered opinion that [the milestone
                                                    construction schedule] represents a reasonable and prudent schedule for
                                                    completing the project as envisioned by the BLRA and should be adopted . . . .”

                                                    “As a result of the Amendment, we now have in place:
                                                    1. A fully restructured Consortium,
                                                    2. A new and highly-skilled mega-projects construction manager,
                                                    3. An Amendment that eliminates practically all the major commercial issues
                                                    between the parties at this time,
                                                    4. An EPC Contract that has been reformulated to limit future disputes, and
                                                    5. Revised liquidated damages, completion incentives and other EPC terms that
                                                    put Westinghouse at risk for approximately $1.0 billion on a 100% basis due to
                                                    delay.

                                                    All these factors support the conclusion that the construction schedule . . . . is
                                                    [a] reasonable and prudent schedule for completing the Units.”


                                                    “Guaranteed Substantial Completion Dates: The GSCDs of the Units have
                                                    been revised to August 31, 2019 for Unit 2 and August 31, 2020 for Unit 3.”

                                                    “Apart from the safety and quality of construction, one of SCE&G’s principal
                                                    objectives was the completion of the Units in time to qualify for all available
                                                    federal production tax credits. The projected benefit of those credits is worth
                                                    approximately $2.2 billion and will be passed on directly to our customers.”

                                                          13
                             In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                      Alleged False and Misleading Statements and Omissions

#                                           Complaint
       Date and Source       Speaker(s)                                 False and Misleading Statement(s) and Omissions1
                                              Cite

                                                           “Q. DO YOU HAVE AN OPINION CONCERNING THE
                                                           REASONABLENESS AND PRUDENCE OF THESE ADJUSTMENTS TO
                                                           OWNER’S COST?”

                                                           [Byrne]: “It is my firm opinion that these costs reflect a necessary and valuable
                                                           investment that the Company is making to protect the interest of its customers
                                                           in these long-lived assets, as well as those of our partner Santee Cooper. They
                                                           are prudent in every respect.”


                                                           “Q. ARE THE UPDATES REQUESTED IN THIS PROCEEDING
                                                           REASONABLE AND PRUDENT?

                                                           [Byrne:] Yes. The updates presented in this proceeding are reasonable and
                                                           prudent. As President for Generation and Transmission, I am involved on an on-
                                                           going basis with all major aspects of the construction project and was directly
                                                           involved in the negotiations of both the EPC Contract Amendment and the
                                                           decision to exercise the fixed-price option. The adjustments requested in this
                                                           proceeding include adjustments to the construction schedule as well as to EPC
                                                           costs and Owner’s cost. They are adjustments that I know to represent
                                                           reasonable and prudent changes in the cost and construction schedules for the
                                                           Units. Making these adjustments is necessary to create the anticipated cost and
                                                           construction schedules for the Units as required by the BLRA. Based on my
                                                           knowledge of the project, and in my professional opinion, the adjustments are
                                                           in no way the result of any lack of responsible and prudent management of the
                                                           project by the Company or of imprudence by the Company in any respect. I ask
                                                           the Commission to approve the updated capital cost and construction schedules
                                                           as presented here . . . .”

25. July 1, 2016 PSC Direct Marsh          Appx. A at 14   Reiterates “Gross Construction” cost of “$7.674 [billion]”

                                                                 14
                           In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                      Alleged False and Misleading Statements and Omissions

#                                          Complaint
        Date and Source    Speaker(s)                                   False and Misleading Statement(s) and Omissions1
                                             Cite
     Testimony
                                                          “The federal tax credits that are available to the project are worth a total of
                                                          $2.2 billion to customers. Both of our plants must produce power before the
                                                          end of 2020 to qualify for the full amount of these credits. The GSCD for Unit
                                                          2 is now 16 months ahead of that deadline and the GSCD for Unit 3 is four
                                                          months ahead of it. These are tight windows, so we wanted to focus
                                                          Westinghouse very keenly on meeting these deadlines.”

                                                          “The guaranteed [substantial] completion dates remain at August of 2019 for
                                                          Unit 2 and August 2020 for Unit 3. We don’t see anything to change those.”
                                                          Fluor’s review of the schedule is really something that should conclude
                                                          somewhere in the third quarter and then they will be giving that to Westinghouse.
                                          Appx. A at 14
                                                          And remember that on the project now we’re just dealing with Westinghouse,
                                          Compl. ¶ 202
26. July 28, 2016 Call    Byrne                           Fluor is a subcontractor to Westinghouse. I don’t expect anything necessarily to
                                                          change from that [Fluor] review, save for perhaps the number of hours it might
                                          Compl. ¶ 346
                                                          take and shifts that they would have to put on, that kind of thing. So the goal of
                                                          that schedule review was to hold the dates constant and see what it would take to
                                                          accomplish those dates. So I don’t expect anything dramatic to come from
                                                          that.”

                                                          “[T]he October 2015 Amendment . . . revised the guaranteed substantial
                                                          completion dates of Units 2 and 3 to August 31, 2019 and 2020, respectively.”

                          SCANA,                         “Under the October 2015 Amendment, SCE&G’s total estimated project costs
                                          Appx. A at 14-
27. August 5, 2016 10-Q   Marsh and                      increased over the $6.8 billion approved by the SCPSC in September 2015. In
                                          16
                          Addison                        addition, SCE&G has updated project costs for estimated change orders related
                                                         to certain outstanding disputes not resolved by the October 2015 Amendment. As
                                                         a result, the estimated gross construction cost of the project (including the
                                                         effects of these change orders, escalation and AFC) totals approximately $7.2


                                                                15
                      In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                               Alleged False and Misleading Statements and Omissions

#                                    Complaint
    Date and Source   Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                       Cite
                                                    billion.”

                                                    “On May 26, 2016, SCE&G petitioned the SCPSC seeking approval to update
                                                    the capital cost schedule and construction milestone schedule for the New Units
                                                    consistent with the October 2015 Amendment. Within this petition, SCE&G also
                                                    informed the SCPSC that it had notified WEC of its intent to elect the fixed price
                                                    option, subject to concurrence by Santee Cooper and approval by the SCPSC.
                                                    The petition reflects an increase in total project costs of approximately $852
                                                    million over the cost approved by the SCPSC in September 2015, of which
                                                    approximately $505 million is directly attributable to the fixed price option. The
                                                    project's estimated gross construction cost is now estimated to be
                                                    approximately $7.7 billion, including owner’s costs, transmission, escalation
                                                    and AFC. On June 30, 2016, Santee Cooper's board of directors approved a
                                                    resolution authorizing the execution of a limited agency agreement pursuant to
                                                    which SCE&G, for itself and on behalf of Santee Cooper, would elect the fixed
                                                    price option on its behalf. SCE&G then executed the fixed price option on July 1,
                                                    2016, subject to SCPSC approval. A public hearing on this matter is scheduled to
                                                    begin on October 4, 2016, and the SCPSC is expected to issue its order in
                                                    November 2016.”

                                                    “The IRS has notified SCE&G that, subject to a national megawatt capacity
                                                    limitation, the electricity to be produced by each of the New Units (advanced
                                                    nuclear units, as defined) would qualify for nuclear production tax credits under
                                                    Section 45J of the Internal Revenue Code to the extent that such New Unit is
                                                    operational before January 1, 2021 and other eligibility requirements are met.
                                                    These nuclear production tax credits (related to SCE&G's 55% share of both
                                                    New Units) could total as much as approximately $1.4 billion. Such credits
                                                    would be earned over the first eight years of each New Unit's operations and
                                                    would be realized by SCE&G over those years or during allowable carryforward
                                                    periods. Based on the guaranteed substantial completion dates provided above,
                                                    both New Units are expected to be operational and to qualify for the nuclear

                                                           16
                              In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                       Alleged False and Misleading Statements and Omissions

#                                            Complaint
         Date and Source      Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                               Cite
                                                            production tax credits; however, further delays in the schedule or changes in
                                                            tax law could impact such conclusions.”

                                                            “This settlement agreement signifies that no contested issues exist among the
                                                            settling parties and supports approval of the updated construction schedule,
      September 1, 2016                                     which indicates guaranteed substantial completion dates of August 2019 and
28.                          SCANA          Appx. A at 16
      Press Release                                         August 2020 for Units 2 and 3, respectively, and inclusion of an additional
                                                            $831 million in the capital cost schedule.”

                                                            Presentation states: “We have established considerable cost certainty.”
      October 7, 2016
29.                          Byrne          Appx. A at 16   Byrne says: “We have established significant cost certainty. . . . We negotiated a
      Media Day 2016 Video
                                                            fixed price option.”

                                                           “On September 1, 2016, SCE&G, ORS and certain other parties entered into a
                                                           settlement agreement related to SCE&G’s May 26, 2016 petition to update
                                                           construction and capital cost schedules, including SCE&G’s election of the fixed
                                                           price option included in the October 2015 Amendment. Under the terms of the
                                                           settlement agreement, the settling parties agree to support SCPSC approval of the
                                                           updated construction schedule, which indicates substantial completion dates of
                                                           August 2019 and August 2020 for the New Units, and SCE&G’s election of the
                          SCANA,
                                            Appx. A at 16- fixed price option.”
30. November 4, 2016 10-Q Marsh and
                                            18
                          Addison
                                                           “[T]he October 2015 Amendment. . . revised the guaranteed substantial
                                                           completion dates of Units 2 and 3 to August 31, 2019 and 2020, respectively . . .
                                                           .”


                                                            “Under the October 2015 Amendment, SCE&G’s total estimated project costs
                                                            increased over the $6.8 billion approved by the SCPSC in September 2015. In


                                                                   17
                      In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                               Alleged False and Misleading Statements and Omissions

#                                    Complaint
    Date and Source   Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                       Cite
                                                    addition, SCE&G has updated project costs for estimated change orders related
                                                    to certain outstanding disputes not resolved by the October 2015 Amendment. As
                                                    a result, SCE&G's estimated gross construction cost for the project (including
                                                    the effects of these change orders, escalation and AFC but excluding the fixed
                                                    price option described below) totaled approximately $7.2 billion.”

                                                    “On May 26, 2016, SCE&G petitioned the SCPSC seeking approval to update
                                                    the capital cost schedule and construction milestone schedule for the New Units
                                                    consistent with the October 2015 Amendment. Within this petition, SCE&G also
                                                    informed the SCPSC that it had notified WEC of its intent to elect the fixed price
                                                    option, subject to concurrence by Santee Cooper and approval by the SCPSC.
                                                    The petition reflected an increase in total project costs of approximately $852
                                                    million over the cost approved by the SCPSC in September 2015, of which
                                                    approximately $505 million is directly attributable to the fixed price option.
                                                    SCE&G's estimated gross construction cost for the project is now estimated to
                                                    be approximately $7.7 billion, including owner’s costs, transmission, escalation
                                                    and AFC. After receiving Santee Cooper's concurrence in June 2016, SCE&G
                                                    executed the fixed price option on July 1, 2016, subject to SCPSC approval.”

                                                    “The settlement agreement supports approval of the fixed price option and the
                                                    revised construction and capital cost schedules, including the guaranteed
                                                    substantial completion dates of August 2019 and August 2020 for Units 2 and
                                                    3, respectively . . . .”

                                                    “The IRS has notified SCE&G that, subject to a national megawatt capacity
                                                    limitation, the electricity to be produced by each of the New Units (advanced
                                                    nuclear units, as defined) would qualify for nuclear production tax credits under
                                                    Section 45J of the IRC to the extent that such New Unit is operational before
                                                    January 1, 2021 and other eligibility requirements are met. These nuclear
                                                    production tax credits (related to SCE&G's 55% share of both New Units) could
                                                    total as much as approximately $1.4 billion . Such credits would be earned over

                                                          18
                             In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                      Alleged False and Misleading Statements and Omissions

#                                           Complaint
        Date and Source      Speaker(s)                                 False and Misleading Statement(s) and Omissions1
                                              Cite
                                                           the first eight years of each New Unit's operations and would be realized by
                                                           SCE&G over those years or during allowable carry-forward periods. Based on
                                                           the guaranteed substantial completion dates provided above, both New Units
                                                           are expected to be operational and to qualify for the nuclear production tax
                                                           credits; however, further delays in the schedule or changes in tax law could
                                                           impact such conclusions.”

                                                           “The approved construction schedule designates guaranteed substantial
                                                           completion dates of August 2019 and August 2020 for Units 2 and 3,
                                                           respectively. The approved capital cost schedule includes incremental capital
                                                           costs that total $831 million (SCE&G’s 55% portion in 2007 dollars). The total
      November 9, 2016
31.                         SCANA          Appx. A at 18   project capital cost is now estimated at approximately $6.8 billion (SCE&G’s
      Press Release
                                                           55% portion in 2007 dollars) or $7.7 billion including escalation and
                                                           allowance for funds used during construction (SCE&G’s 55% portion in
                                                           future dollars).”

    February 14, 2017 8-K
    “SCANA Receives
    Reaffirmation from                                     The February 14, 2017 Press Release announced that “[i]n addition to
    Westinghouse                           Compl. ¶ 347    [Toshiba’s] reaffirmation, [Westinghouse] provided SCE&G with revised in-
32. Regarding Completion    SCANA                          service dates of April 2020 and December 2020 for Units 2 and 3, respectively,”
    of VC                                  Appx. A at 18   compared to the then-current August 2019 and August 2020 dates— representing
    Summer New Nuclear                                     a delay of eight months for Unit 2 and four months for Unit 3, respectively.
    Project”

    February 14, 2017 8-K                                  The February 14, 2017 Press Release thus attempted to minimize the impact of
    “SCANA Receives                        Compl. ¶ 348    this new schedule delay, assuring that the “completion dates provided in the new
33. Reaffirmation from      SCANA                          schedule are within the 18 month contingency period provided under the
    Westinghouse                           Appx. A at 18   construction provisions of the [BLRA] . . . and would enable both units to
    Regarding Completion                                   qualify, under current law, for the federal production tax credits.”


                                                                 19
                              In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                       Alleged False and Misleading Statements and Omissions

#                                            Complaint
        Date and Source       Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                               Cite
    of VC
    Summer New Nuclear
    Project”

                                                            On February 16, 2017, during the February 16, 2017 Earnings Call, when
                                                            confronted by an analyst that it was “conceivable that unit [Unit 3] wouldn’t
                                                            qualify for PTCs,” Defendant Byrne similarly downplayed this “possibility” as
                                                            follows:
                                                                    That possibility exists. There are a couple things that are yet
                                            Compl. ¶ 349            undefined or untested relative to qualification production tax
34. February 16, 2017 Call   Byrne                                  credits. One is, what is the definition of in service. Because
                                            Appx. A at 18           certainly we’ll be making some power from those units prior to
                                                                    declaring it in service. So if making power qualifies, then we’ll
                                                                    be
                                                                    ahead of those dates. That just gives us a little bit more room,
                                                                    probably on the order of two months.

                                                            Analyst: “So I wanted to follow-up a little bit, I imagine a lot of questions here
                                                            around it. But first a little bit of an update on worker productivity to the extent to
                                                            which you have a sense. Given the new timelines released, obviously recently,
                                                            what's your level of confidence against these timelines, particularly given some
                                                            of the risks around further delay on the second unit? Do you have any sense on
                                                            that?”
35. February 16, 2017 Call   Byrne          Appx. A at 19
                                                            Byrne: “Julien, this is Steve. When you say the second unit, you talking about
                                                            the second new unit or talking about Unit 2, which is the first new unit?”

                                                            Analyst: “Sorry, yes, the second new unit and the 2020 deadline.”

                                                            Byrne: “What we've seen so far is that the efficiency factors have increased
                                                            significantly on Unit 3, our second new unit. In some cases, it's a matter of hours

                                                                  20
                            In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                         Alleged False and Misleading Statements and Omissions

#                                             Complaint
         Date and Source    Speaker(s)                                      False and Misleading Statement(s) and Omissions1
                                                Cite
                                                              and in other cases, it's double or triple the efficiency factor for the second unit.
                                                              So we're learning the lessons from the first unit and applying them to the second
                                                              unit and it's going much, much more smoothly. So I have a reasonable
                                                              confidence in the efficiency gains for the second new unit.”

                                                            “In addition to the project risks highlighted in Toshiba’s disclosures surrounding
                                                            the large losses described above, additional risks and uncertainties regarding the
                                                            project schedule are evident. In February 2017, WEC notified the Company and
                                                            Consolidated SCE&G that the contractual guaranteed substantial completion
                                                            dates of August 2019 and 2020 for Unit 2 and Unit 3, respectively, which were
                                                            reflected in the October 2015 Amendment, are not likely to be met. Instead,
                                                            revised substantial completion dates of April 2020 and December 2020 are
                                                            reflected within WEC’s revised project schedule. While these later dates remain
                                                            within the SCPSC-approved 18-month contingency periods provided for under
                                                            the BLRA, and achievement of such dates would also allow the output of both
                           SCANA,                           units to qualify, under current law, for federal production tax credits, there
                                             Appx. A at 19-
                           Marsh,                           remains substantial uncertainty as to WEC’s ability to meet these dates given its
      February 24, 2017                      21
36.                        Addison,                         historical inability to meet forecasted productivity and work force efficiency
      2016 10-K
                           Hagood, and                      levels.”
                                             Compl. ¶ 350
                           Roquemore
                                                              “The approved construction schedule designates contractual guaranteed
                                                              substantial completion dates of August 31, 2019 and August 31, 2020 for Units
                                                              2 and 3, respectively, although recent communications from WEC indicate
                                                              substantial completion dates of April 2020 and December 2020 for Units 2 and
                                                              3, respectively. These later dates remain within SCPSC-approved 18-month
                                                              contingency periods provided for under the BLRA, and achievement of such
                                                              dates would also allow the output of both units to qualify, under current law, for
                                                              federal production tax credits.”

                                                              “The approved capital cost schedule includes incremental capital costs.


                                                                    21
                      In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                               Alleged False and Misleading Statements and Omissions

#                                    Complaint
    Date and Source   Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                       Cite
                                                    SCE&G’s total project capital cost is now estimated at approximately $6.8
                                                    billion including owner’s costs and transmission, or $7.7 billion with
                                                    escalation and AFC.”


                                                    “The approved construction schedule designates contractual guaranteed
                                                    substantial completion dates of August 31, 2019 and August 31, 2020 for Units
                                                    2 and 3, respectively. The approved capital cost schedule includes incremental
                                                    capital costs that total $831 million . SCE&G’s total project capital cost is now
                                                    estimated at approximately $6.8 billion including owner’s costs and
                                                    transmission, or $7.7 billion with escalation and AFC.”

                                                    “The October 2015 Amendment: . . . revised the contractual guaranteed
                                                    substantial completion dates of Units 2 and 3 to August 31, 2019 and 2020,
                                                    respectively . . . .”

                                                    “The IRS has notified SCE&G that, subject to a national megawatt capacity
                                                    limitation, the electricity to be produced by each of the New Units (advanced
                                                    nuclear units, as defined) would qualify for nuclear production tax credits under
                                                    Section 45J of the IRC to the extent that such New Unit is operational before
                                                    January 1, 2021 and other eligibility requirements are met. These nuclear
                                                    production tax credits (related to SCE&G's 55% share of both New Units) could
                                                    total as much as approximately $1.4 billion . Such credits would be earned over
                                                    the first eight years of each New Unit's operations and would be realized by
                                                    SCE&G over those years or during allowable carry-forward periods. Based on
                                                    current tax law and the contractual guaranteed substantial completion dates
                                                    (and the recently revised forecasted dates of completion) provided above, both
                                                    New Units would be operational and would qualify for the nuclear production
                                                    tax credits; however, further delays in the schedule or changes in tax law could
                                                    impact such conclusions.”


                                                          22
                              In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                         Alleged False and Misleading Statements and Omissions

#                                             Complaint
         Date and Source      Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                                Cite
                                                            In February 2017, WEC notified the Company and Consolidated SCE&G that the
                                                            contractual guaranteed substantial completion dates of August 2019 and 2020 for
                                                            Unit 2 and Unit 3, respectively, which were reflected in the October 2015
                                                            Amendment, are not likely to be met. Instead, WEC provided further revised
                                                            estimated substantial completion dates of April 2020 and December 2020.
                             SCANA,
                                                            These later dates remain within the SCPSC-approved 18-month contingency
37. May 5, 2017 10-Q         Marsh and       Compl. ¶ 351
                                                            periods provided for under the BLRA, and achievement of such dates would
                             Addison
                                                            also allow the output of both units to qualify, under current law, for federal
                                                            production tax credits. there remains substantial uncertainty as to WEC’s ability
                                                            to meet these dates given its historical inability to meet forecasted productivity
                                                            and work force efficiency levels.

                           Statements Regarding Defendants’ Transparency About the Nuclear Project
                                                       Item No. 26 to the EPC Amendment, which was attached as an exhibit to the
                                                       November 6, 2015 10-Q, provided that:
                                                              While the Parties acknowledge the existence of various
                                                              confidentiality agreements between themselves, they also
                          SCANA,                              recognize that certain disclosures must be made to satisfy
                                                              various
38. November 6, 2015 10-Q Marsh and      Compl. ¶ 363
                          Addison                             securities laws and for regulatory purposes. Each Party is free to
                                                              make such disclosures as it deems prudent, but the disclosing
                                                              Party must provide a copy of any intended written disclosure to
                                                              the
                                                              other Parties before such disclosure is made.

                                                            Among one of the new provisions in the EPC Amendment was a clause that freed
                                                            SCANA of any obligation it previously had to clear public statements concerning
      November 19, 2015                                     the Nuclear Project with Westinghouse. Defendant Addison described this
39.                          Addison         Compl. ¶ 362
      PSC Direct Testimony                                  provision during the November 19 PSC Briefing as enhancing Defendants’
                                                            “ability to disclose to our regulators and our investors all the details of
                                                            anything that we think is critical that you know:”

                                                                  23
                               In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                        Alleged False and Misleading Statements and Omissions

#                                             Complaint
        Date and Source        Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                                Cite
                                                                    One of the provisions in the agreement — one very late night we
                                                                    were going through things that were very important to us, we said,
                                                                    “We really need the ability to disclose to our regulators and our
                                                                    investors all the details of anything that we think is critical that
                                                                    you know,” and they [Westinghouse] acquiesced to that right off
                                                                    the bat. So there's a provision in that agreement, Item No. 26, that
                                                                    says we can share with you anything that we think is important
                                                                    that you see, as well as the investors, those that buy our bonds or
                                                                    those that buy stock to provide the funds to build the plants.

    September 23, 2016
    The Post and Courier                                     Defendant Marsh, in a September 23, 2016 article published in The Post and
    “Electric Bill ‘Look at                                  Courier titled, “Electric Bill ‘Look at Whole Picture,’ SCANA Chief Says of
40. Whole Picture,’           Marsh          Compl. ¶ 365    Nuclear Project Costs,” asserted that “[w]e’ve been straightforward and honest
    SCANA Chief Says of                                      about the challenges we’ve had on this project as we’ve presented those to the
    Nuclear Project Costs,”                                  commission, and we’ll do everything we can to limit the cost of that fixed price.”

                                                             Later, once the market began to understand through various partial disclosures
                                                             that the Nuclear Project was in serious jeopardy, Defendant Marsh tried to assure
                                                             investors that SCANA had been and would continue to be “open” and
41. March 29, 2017 Call       Marsh          Compl. ¶ 366    “transparent.” For example, during the March 29, 2017 Call, Marsh represented
                                                             that “[w]e’ve been transparent on this project since day 1, and we’re not going
                                                             to change that.”

                                                             Months later, after SCANA had announced its abandonment of the
                                                             Nuclear Project, Defendant Marsh spoke during the August 3, 2017
                                                             earnings call (the “August 3, 2017 Call”) about SCANA’s commitment to
42. August 3, 2017 Call       Marsh          Compl. ¶ 367
                                                             openness with the PSC, stating “[o]ur process at the commission is very
                                                             open.”

43. September 18, 2017        Marsh          Compl. ¶ 367    Marsh reiterated this description on September 18, 2017 during testimony

                                                                   24
                              In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                        Alleged False and Misleading Statements and Omissions

#                                             Complaint
       Date and Source        Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                                Cite
    South Carolina Senate                                   before the South Carolina Senate, when he stated that, despite the recent
    Testimony                                               revelation of the existence of the February 2016 Final Bechtel Report,
                                                            SCANA had “discussed openly the challenges that we had.”

                                                            In response to a direct question from a PSC Commissioner about the
    September 18, 2017                                      existence of an earlier Bechtel report, Marsh replied: “I’m not aware of a
44.                         Marsh           Compl. ¶ 371
    PSC Testimony                                           second report.”

             Statements Regarding SCANA’s “Prudent” Oversight of the Nuclear Project (Including “Quality” Statements)
                                                       For example, during the October 29, 2015 Call, Defendant Addison, in response
                                                       to an analyst question about whether Fluor and Westinghouse had “looked at the
                                                       quality [of the] work that has been done by CB&I,” responded:
                                                               But Westinghouse has had an opportunity to assess quality as
                                                               have
                                                               our folks, and so we don't just rely on the quality from the
                                                               vendor,
                                                               in this case CB&I. We have our own quality group, our own
45. October 29, 2015 Call  Addison       Compl. ¶ 374          quality inspectors, and we send our folks not just at the site but
                                                               we
                                                               will send them to facilities that are manufacturing components,
                                                               whether it be CB&I or somebody else, and we send them whether
                                                               it is domestically or internationally, our QA QC inspectors have a
                                                               lot of stamps on their passports. We will be able to assure Fluor
                                                               of
                                                               the quality of the construction so far.

                                                            The same analyst followed up and asked: “So you’re happy with the quality, so
                                                            there’s going to be no ah ha moment, is what you are saying?” Defendant
46. October 29, 2015 Call   Addison         Compl. ¶ 375    Addison responded in the affirmative: “We don’t anticipate any ah ha
                                                            moments.”


                                                                  25
                              In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                          Alleged False and Misleading Statements and Omissions

#                                              Complaint
         Date and Source     Speaker(s)                                    False and Misleading Statement(s) and Omissions1
                                                 Cite
47.                                                          For example, SCANA represented in the November 6, 2015 10-Q, which was
                                                             signed by Defendants Marsh and Addison, that:
                                                                    Under the BLRA, the SCPSC has approved, among other things, a
                                                                    milestone schedule and a capital costs estimates schedule for the
                                                                    New Units. This approval constitutes a final and binding
                                                                    determination that the New Units are used and useful for utility
                            SCANA,
                                                                    purposes, and that the capital costs associated with the New
      November 6, 2015 10-Q Marsh and         Compl. ¶ 380
                            Addison                                 Units
                                                                    are prudent utility costs and expenses and are properly included
                                                                    in rates so long as the New Units are constructed or are being
                                                                    constructed within the parameters of the approved milestone
                                                                    schedule, including specified schedule contingencies, and the
                                                                    approved capital costs estimates schedule.

48.                                                          Defendant Byrne also misrepresented SCANA’s control over the quality of the
                                                             Nuclear Project construction during the November 19 PSC Briefing, responding
      November 19, 2015                                      to a question about whether he had “any concern about having a fixed-price
                            Byrne             Compl. ¶ 376
      PSC Testimony                                          option, about the quality of the project at the end,” in the negative, stating “even
                                                             with the delays, we don’t have an issue with quality.”

49.                                                                 Under the BLRA, the SCPSC has approved, among other things, a
                                                                    milestone schedule and a capital costs estimates schedule for the
                                                                    New Units. This approval constitutes a final and binding
                            SCANA,
                                                                    determination that the New Units are used and useful for utility
                            Marsh,
      February 26, 2016                                             purposes, and that the capital costs associated with the New
                            Addison and       Compl. ¶ 381
      2015 10-K                                                     Units
                            Director
                                                                    are prudent utility costs and expenses and are properly included
                            Defendants
                                                                    in rates so long as the New Units are constructed or are being
                                                                    constructed within the parameters of the approved milestone
                                                                    schedule, including specified schedule contingencies, and the


                                                                   26
                                In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                           Alleged False and Misleading Statements and Omissions

#                                               Complaint
         Date and Source        Speaker(s)                                 False and Misleading Statement(s) and Omissions1
                                                  Cite
                                                                     approved capital costs estimates schedule.

50.                                                                  Under the BLRA, the SCPSC has approved, among other things, a
                                                                     milestone schedule and a capital costs estimates schedule for the
                                                                     New Units. This approval constitutes a final and binding
      March 29, 2016                                                 determination that the New Units are used and useful for utility
      Proxy Statement filed                                          purposes, and that the capital costs associated with the New
      with the SEC,                                                  Units
                               Marsh           Compl. ¶ 381
      containing a                                                   are prudent utility costs and expenses and are properly included
      “Chairman’s Letter and                                         in rates so long as the New Units are constructed or are being
      2015 Highlights”                                               constructed within the parameters of the approved milestone
                                                                     schedule, including specified schedule contingencies, and the
                                                                     approved capital costs estimates schedule.

51.                                                                  Under the BLRA, the SCPSC has approved, among other things, a
                                                                     milestone schedule and a capital costs estimates schedule for the
                                                                     New Units. This approval constitutes a final and binding
                                                                     determination that the New Units are used and useful for utility
                               SCANA,                                purposes, and that the capital costs associated with the New
      May 6, 2016 10-Q         Marsh and       Compl. ¶ 381          Units
                               Addison                               are prudent utility costs and expenses and are properly included
                                                                     in rates so long as the New Units are constructed or are being
                                                                     constructed within the parameters of the approved milestone
                                                                     schedule, including specified schedule contingencies, and the
                                                                     approved capital costs estimates schedule.

52.                                                                  Under the BLRA, the SCPSC has approved, among other things, a
                               SCANA,                                milestone schedule and a capital costs estimates schedule for the
      August 5, 2016 10-Q      Marsh and       Compl. ¶ 381          New Units. This approval constitutes a final and binding
                               Addison                               determination that the New Units are used and useful for utility
                                                                     purposes, and that the capital costs associated with the New

                                                                    27
                              In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                         Alleged False and Misleading Statements and Omissions

#                                             Complaint
         Date and Source     Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                                Cite
                                                                   Units
                                                                   are prudent utility costs and expenses and are properly included
                                                                   in rates so long as the New Units are constructed or are being
                                                                   constructed within the parameters of the approved milestone
                                                                   schedule, including specified schedule contingencies, and the
                                                                   approved capital costs estimates schedule.

53.                                                                Under the BLRA, the SCPSC has approved, among other things, a
                                                                   milestone schedule and a capital costs estimates schedule for the
                                                                   New Units. This approval constitutes a final and binding
                                                                   determination that the New Units are used and useful for utility
                                                                   purposes, and that the capital costs associated with the New
                            SCANA,
      November 4, 2016 10-Q Marsh and        Compl. ¶ 381          Units
                            Addison                                are prudent utility costs and expenses and are properly included
                                                                   in rates so long as the New Units are constructed or are being
                                                                   constructed within the parameters of the approved milestone
                                                                   schedule, including specified schedule contingencies, and the
                                                                   approved capital costs estimates schedule.

54.                                                                Under the BLRA, the SCPSC has approved, among other things, a
                                                                   milestone schedule and a capital costs estimates schedule for the
                                                                   New Units. This approval constitutes a final and binding
                            SCANA,                                 determination that the New Units are used and useful for utility
                            Marsh,                                 purposes, and that the capital costs associated with the New
      February 24, 2017                                            Units
                            Addison,         Compl. ¶ 381
      2016 10-K                                                    are prudent utility costs and expenses and are properly included
                            Hagood and
                            Roquefort                              in rates so long as the New Units are constructed or are being
                                                                   constructed within the parameters of the approved milestone
                                                                   schedule, including specified schedule contingencies, and the
                                                                   approved capital costs estimates schedule.


                                                                  28
                               In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                         Alleged False and Misleading Statements and Omissions

#                                             Complaint
         Date and Source       Speaker(s)                                 False and Misleading Statement(s) and Omissions1
                                                Cite
55.                                                                 Under the BLRA, the SCPSC has approved, among other things, a
                                                                    milestone schedule and a capital costs estimates schedule for the
                                                                    New Units. This approval constitutes a final and binding
                                                                    determination that the New Units are used and useful for utility
                                                                    purposes, and that the capital costs associated with the New
                             SCANA,
      May 5, 2017 10-Q       Marsh and       Compl. ¶ 381           Units
                             Addison                                are prudent utility costs and expenses and are properly included
                                                                    in rates so long as the New Units are constructed or are being
                                                                    constructed within the parameters of the approved milestone
                                                                    schedule, including specified schedule contingencies, and the
                                                                    approved capital costs estimates schedule.

56.                                                                 Under the BLRA, the SCPSC has approved, among other things, a
                                                                    milestone schedule and a capital costs estimates schedule for the
                                                                    New Units. This approval constitutes a final and binding
                                                                    determination that the New Units are used and useful for utility
                             SCANA,                                 purposes, and that the capital costs associated with the New
      August 4, 2017 10-Q    Marsh and       Compl. ¶ 381           Units
                             Addison                                are prudent utility costs and expenses and are properly included
                                                                    in rates so long as the New Units are constructed or are being
                                                                    constructed within the parameters of the approved milestone
                                                                    schedule, including specified schedule contingencies, and the
                                                                    approved capital costs estimates schedule.

57.                                                          In their PSC testimony, Defendants Marsh and Byrne made direct statements
                                             Compl. ¶ 382
                                                             attesting to their knowledge of and “prudent” oversight of the Nuclear Project.
      July 1, 2016 PSC Direct                                For example, Defendant Marsh stated that “I can affirmatively testify, as I have
                              Marsh
      Testimony                                              testified in prior proceedings, that SCE&G is performing its role as project
                                             Compl. ¶ 200
                                                             owner in a reasonable, prudent, and cost-effective manner.”

58. July 1, 2016 PSC Direct Marsh            Compl. ¶ 382    Defendant Marsh also minimized the risks facing the Nuclear Project and assured

                                                                   29
                                In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                         Alleged False and Misleading Statements and Omissions

#                                              Complaint
         Date and Source        Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                                 Cite
      Testimony                                               investors that, based on his “direct[] . . . management and oversight of the
                                                              project,” many of the construction issues were now largely behind SCANA:
                                                                      My senior management team and I are directly involved in the
                                                                      management and oversight of the project and in interacting with
                                                                      Westinghouse and Fluor and their senior leadership teams. We are
                                                                      dealing with the issues aggressively and at the highest levels.
                                              Compl. ¶ 201            The
                                                                      challenges we are facing are consistent with the risk we
                                                                      identified
                                                                      in our filings in 2008. The important point is that these challenges
                                                                      do not in any way outweigh the long-term benefits of adding this
                                                                      new nuclear capacity to our system.
                                                                      …
                                                                      We are now nine years into a thirteen year construction project.
                                                                      The project team has overcome many of the first-of-a-kind
                                                                      challenges presented by this project.

59.                                                           Defendant Byrne answered the following question in his Direct Testimony in the
                                                              affirmative: “Are the updates requested in this proceeding [are] reasonable and
                                                              prudent?,” Defendant Byrne responded that “[t]he updates presented in this
                                                              proceeding are reasonable and prudent,” and are “adjustments that I know to
      July 1, 2016 PSC Direct                                 represent reasonable and prudent changes in the cost and construction
                              Byrne           Compl. ¶ 383
      Testimony                                               schedules for the Units.” Byrne explained that, “[b]ased on my knowledge of
                                                              the project, and in my professional opinion, the adjustments are in no way the
                                                              result of any lack of responsible and prudent management of the project by the
                                                              Company or of imprudence by the Company in any respect.”

60.                                                           One analyst asked whether, “if the issues with the budget and the cost overruns
                                                              are really driven by . . . more ordinary course scheduling issues . . . and also the
      February 16, 2017 Call   Marsh          Compl. ¶ 384
                                                              fact that Toshiba may not be able to meet its financial obligations, is that under
                                                              the abandonment provision? Is that a cause for being able to get recovery for the

                                                                    30
                               In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                        Alleged False and Misleading Statements and Omissions

#                                             Complaint
         Date and Source       Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                                Cite
                                                             money spent to date?” In response, Marsh explained that “[t]here was not an
                                                             effort to make a listing of the types of items that would qualify [under the
                                                             abandonment provision],” but that “generally prudency is the rule that the
                                                             Commission banks on at the end of the day.” He thus implied that SCANA
                                                             would be able to recover its additional costs on the Nuclear Project under the
                                                             BLRA because the Company had acted prudently in managing it.

61.                                                          In response to analysts’ concern over SCANA’s ability to recover costs in the
                                                             event of abandonment, Defendant Marsh stated that “it’s pretty clear that if it is
                                                             deemed it’s not prudent to continue the project, that the prudently incurred cost
      March 29, 2017 Call     Marsh          Compl. ¶ 385
                                                             to date can be recovered through the abandonment clause. I don’t expect that
                                                             to be changed.”

62.                                                          Similarly, on September 18, 2017, during the SC Senate Committee
                                                             Hearing, Defendant Marsh once again touted that all prior decisions
                                                             during construction were prudent: “[T]he costs that were the basis for the
      September 18, 2017 SC
                                                             increases in the revised rates while we were building the project were
      Senate Committee        Marsh          Compl. ¶ 386
      Hearing                                                based on dollars that were prudently spent as the project was being
                                                             constructed.” He continued: “So it’s my opinion that those rate
                                                             increases were prudent at the time they were put into place.”

63.                                                          During this hearing, Marsh further assured that SCANA had made
                                                             “prudent decisions” throughout the course of the Nuclear Project: “We
      September 18, 2017 SC                                  knew and told the Commission back in 2008 when we had it approved
      Senate Committee        Marsh          Compl. ¶ 387    that we anticipated there would be challenges on a megaproject of this
      Hearing                                                size, and we did our best to address those, making prudent decisions
                                                             along the way.”

64.                                                          As late as October 26, 2017, during the October 26, 2017 earnings for the
      October 26, 2017 Call   Addison        Compl. ¶ 388    third quarter of 2017 (the “October 26, 2017 Call”), after the Nuclear
                                                             Project was abandoned and several investigations into the Officer

                                                                   31
                              In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                       Alleged False and Misleading Statements and Omissions

#                                               Complaint
         Date and Source      Speaker(s)                                   False and Misleading Statement(s) and Omissions1
                                                  Cite
                                                              Defendants’ actions had commenced, Defendant Addison still asserted
                                                              that SCANA had been prudent in its management of the Nuclear Project
                                                              from the start: “As we have said in various legislative hearings, we
                                                              believe our actions related to the nuclear project have been prudent and
                                                              were in the best interest of our customers.”

                                           Statements Regarding Progress at the Nuclear Project
65. January 15, 2016,
    SCANA’s YouTube
    channel                                                   On January 15, 2016, in a video titled “Year of Progress” that was published on
    “SCE&G Release           SCANA public                     SCANA’s YouTube channel, SCANA’s public affairs spokeswoman discussed
    Video Highlighting a     affairs      Compl. ¶ 392        SCANA’s purported “progress with V.C. Summer Units 2 and 3 over the past
    Year of Progress for     spokeswoman                      year,” stating, for example, that “significant progress has taken place on the
    V.C. Summer Units 2                                       V.C. Summer Nuclear construction site.”
    and 3”

66. January 15, 2016,
    SCANA’s YouTube
    channel
                                              Compl. ¶ 392    Defendant Marsh then touted the progress and success of the Nuclear Project: “I
    “SCE&G Release
                                                              have just as much faith today in building new nuclear [i.e., the Nuclear
    Video Highlighting a     Marsh
                                              Compl. ¶¶ 25,   Project] as I did in 2008. And [the Nuclear Project] positions us well for the
    Year of Progress for
                                              195             long term.”
    V.C. Summer Units 2
    and 3”

67.                                                           In SCANA’s March 29, 2016 Proxy Statement, Defendant Marsh again told
                                              Compl. ¶ 393    investors that “[d]uring a very challenging 2015, we continued to move forward
      March 29, 2016 Proxy
                             Marsh                            and make substantial progress on initiatives important to our company such as
      Statement
                                              Compl. ¶ 195    our new nuclear construction project and our recent initiative to offer renewable
                                                              energy to our customers.”


                                                                    32
                             In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                      Alleged False and Misleading Statements and Omissions

#                                           Complaint
         Date and Source     Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                              Cite

68.                                                        On the April 28, 2016 Earnings Call, Defendant Byrne discussed with analysts
                                                           the continued viability of the Nuclear Project in the event that Westinghouse was
                                                           no longer solvent and was no longer part of the Nuclear Project. Byrne stated
      April 28, 2016 Call   Byrne          Compl. ¶ 394    that, should Westinghouse leave the Project, SCANA itself could act as the
                                                           general contractor, “which we would be more comfortable doing now than when
                                                           we originally signed up for the project since we’ve made so much progress.”

69.                                                        One month later, in the May 26, 2016 Press Release announcing SCE&G’s
                                                           petition seeking approval to update the capital cost and the construction
      May 26, 2016 8-K      Marsh          Compl. ¶ 395    milestone schedule for the Nuclear Project, Defendant Marsh represented that
                                                           “[c]onstruction of the two new nuclear units continues to progress.”

70.                                                        On October 7, 2016, SCE&G’s YouTube channel, scegnews, published two
                                                           videos, originally recorded on September 21, 2016, where SCANA gave local,
                                                           regional, and national media outlets an update on the construction progress of the
      September 21, 2016,                  Compl. ¶ 396    Nuclear Project’s Units 2 and 3. In the Media Day 2016 - Byrne Video,
      SCE&G’s YouTube                                      Defendant Byrne began by assuring the public that “[t]he pace of this project is
      Channel               Byrne                          quickening. [Though] we have run into some issues and roadblocks in the past,
      Media Day 2016 –                                     most of those issues and roadblocks are behind us.” Byrne further stated in a
      Byrne Video                          Compl. ¶ 205    PowerPoint presentation that “[w]e have the right team in place and are making
                                                           tremendous progress toward completion” and that “a lot of progress is taking
                                                           place.”

71. September 21, 2016,
    SCE&G’s YouTube
                                           Compl. ¶ 396
    Channel                                                Similarly, in the same video, Defendant Marsh assured the public that SCANA
                            Marsh
    Media Day 2016 –                                       has been making “great progress” at the Nuclear Project.
                                           Compl. ¶ 205
    Marsh Video



                                                                 33
                                In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                         Alleged False and Misleading Statements and Omissions

#                                              Complaint
         Date and Source        Speaker(s)                                 False and Misleading Statement(s) and Omissions1
                                                 Cite
72.                                                           Later, in the Media Day 2016 - Marsh again reassured investors that progress had
                                                              continued at the project, as SCANA had addressed prior challenges:
                                                                      In projects of this nature, you’re going to have some challenges
                                                                      and issues. We’ve had challenges and issues; some of those have
                                                                      been on the cost side, the cost of the whole project for Santee
      September 21, 2016,                                             [Cooper] and SCE&G is going from 11.4 billion to 13.8 billion or
      SCE&G’s YouTube                                                 about a 21% increase because of adjustments we had to make in
      Channel                  Marsh          Compl. ¶ 396            the price, some of it driven by regulations, some of it driven by
      Media Day 2016 –                                                engineering challenges from our providers, some of it delivered
      Marsh Video                                                     by
                                                                      late delivery of parts that weren’t on time at the time we needed
                                                                      them, but we’ve been able to meet those challenges, make
                                                                      adjustments to the contract and continue progress on the
                                                                      project.

73.                                                           On the October 27, 2016 Earnings Call, Defendant Byrne similarly reiterated to
      October 27, 2016 Call    Byrne          Compl. ¶ 397    investors “the significant progress that has been made so far on the project.”

74.                                                           Again, on February 16, 2017, during the fourth quarter and year-end 2016
                                                              Earnings Call Defendant Byrne further assured investors that “we’ve made
      February 16, 2017 Call   Byrne          Compl. ¶ 397
                                                              significant progress in just under 14 months.”

75.                                                           During that same February 16, 2017 Call, Defendant Marsh similarly assured
                                                              investors of continued “substantial progress” on the Nuclear Project: “As you can
      February 16, 2017 Call   Marsh          Compl. ¶ 397    see from [Byrne’s] update, we are making substantial progress on these new
                                                              plants and remain focused on continued progress toward their completion.”

76.                                                           For example, at the August 1, 2017 PSC Briefing, Defendant Byrne
      August 1, 2017 PSC                                      assured that before the abandonment decision, “[t]he construction work
                               Byrne          Compl. ¶ 398
      Briefing                                                at the site has been progressing well.”


                                                                    34
                                 In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                           Alleged False and Misleading Statements and Omissions

#                                                Complaint
         Date and Source         Speaker(s)                                   False and Misleading Statement(s) and Omissions1
                                                   Cite
77.                                                             Likewise, at the August 3, 2017 Earnings Call, Defendant Marsh stated
                                                                that before the announcement of Westinghouse’s bankruptcy in March
      August 3, 2017 Call      Marsh           Compl. ¶ 398     2017, the Nuclear Project “was moving forward, we were making
                                                                progress and looking forward to hitting the targets.”

           Statements Regarding the Impact of a Westinghouse/Toshiba Bankruptcy on the Nuclear Project’s Continued Viability
78.                                                         In response, Defendant Byrne downplayed the likelihood and impact of a
                                                            bankruptcy by Toshiba, and Westinghouse, assuring investors that “we do have
                                             Compl. ¶ 403
                                                            in the contract some provisions to escrow intellectual properties, such that if
      February 18, 2016 Call Byrne
                                                            there were to be a cessation of operations by the contractor, that we could
                                             Compl. ¶ 219
                                                            finish the plant on our own.”

79.                                                             Then, on the April 28, 2016 Earnings Call, Defendant Byrne again minimized the
                                                                negative impact of a potential bankruptcy by Toshiba or Westinghouse on the
                                               Compl. ¶ 403     Nuclear Project’s continued viability. Specifically, Byrne reassured investors
      April 28, 2016 Call      Byrne                            that, in the event of a potential Westinghouse bankruptcy, SCANA could finish
                                               Compl. ¶ 220     the project on its own: “So, the important part, to me, is that I have the
                                                                information that I need to be able to finish the plant on my own . . .”

80.                                                             SCANA and Santee Cooper elected to exercise the fixed price option in mid-
                                               Compl. ¶ 404     2016, and it was approved by the PSC in late 2016, just one month before
                                                                Toshiba announced an estimated impairment of billions of dollars connected to
                                                                Nuclear Project at the end of December. In a February 12, 2017 article in The
      February 12, 2017                                         Post and Courier, in response to inquiries regarding the impact that the potential
      Article                  Byrne                            bankruptcy of Toshiba would have on the continued viability of the Nuclear
      The Post and Courier                                      Project, Defendant Byrne again reassured investors that “we do have some
                                                                contingency plans in place to complete the plant on our own should something
                                                                like that happen.” He further explained: “We would then act as the general
                                                                contractor, and we’re escrowing the proprietary information . . . we would need
                                                                in order to do that now. . . . From that perspective we think we can complete the


                                                                      35
                                In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                         Alleged False and Misleading Statements and Omissions

#                                              Complaint
         Date and Source        Speaker(s)                                 False and Misleading Statement(s) and Omissions1
                                                 Cite
                                                              plants on our own.”

81.                                                           A few days later, the February 14, 2017 Press Release further reassured investors
                                                              that SCANA and Santee Cooper “have received information from
                                              Compl. ¶ 405
      February 14, 2017 Press                                 [Westinghouse] officials that indicates [Westinghouse] and its parent guarantor,
                              SCANA
      Release                                                 Toshiba Corporation (Toshiba), are committed to completing the two new
                                              Compl. ¶ 232
                                                              Westinghouse AP1000 nuclear units.”

82.                                                           On February 16, 2017, during the fourth quarter Earnings Call, Defendant Marsh
                                                              again told investors that Toshiba’s financial difficulties would not derail the
                                                              completion of the Nuclear Project: “We continue to monitor Toshiba’s financial
                                                              situation and their proposed recovery plans. Although ideally Toshiba would be
                                                              without these stresses, we still anticipate completing our two new nuclear units
                                                              which will enable us to provide our customers with safe, reliable energy for
                                                              decades to come.” Moreover, later on the same call, Defendant Marsh similarly
                                                              reassured that SCANA would complete the Nuclear Project without
                                              Compl. ¶ 406    Westinghouse, if necessary. For instance, he explained that “If for any reason,
      February 16, 2017 Call   Marsh
                                                              Westinghouse exits the project:
                                                                      Under this scenario, we could evaluate options of serving as the
                                                                      general contractor, entering into a new EPC contract for the
                                                                      remainder of the construction, or entering into a procurement
                                                                      and construction contract and supply the engineering support
                                                                      ourselves or through a third-party engineering firm. As of the
                                                                      end of 2016, all major equipment has been procured, received on
                                                                      site, or is in fabrication.

83.                                                           During the same fourth quarter Earnings Call, in response to an analyst question
                                                              about a “worst-case scenario on the nuclear side,” Defendant Marsh stated that
      February 16, 2017 Call   Marsh          Compl. ¶ 407    SCANA would “consider all” of the options to continue construction,
                                                              downplaying the possibility that SCANA would abandon the Nuclear Project:
                                                                     So we would certainly consider all of those [options], look at the

                                                                    36
                                In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                         Alleged False and Misleading Statements and Omissions

#                                              Complaint
         Date and Source        Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                                 Cite
                                                                     last case option, the abandonment [provisions] under the BLRA.
                                                                     That’s not something high on our list.
                                                                     We would certainly like to finish these projects, they are critical to
                                                                     us over the long term and meeting customers[’] needs and the
                                                                     growth we expect to see in the State of South Carolina over the
                                                                     long term. . . . So we’re sticking with our strategy[,] and these
                                                                     plants are critical to do that.

84.                                                           Several analysts asked specifically about the BLRA abandonment provision,
                                                              including whether SCANA could recover BLRA funds in the event of
                                                              abandonment. For example, in response to a question about whether Marsh
                                                              “f[elt] confident that given this type of situation that’s happened, [the BLRA
      February 16, 2017 Call   Marsh          Compl. ¶ 408
                                                              abandonment clause] would still be valid,” Marsh sidestepped the question,
                                                              reiterating that “Westinghouse and Toshiba have reaffirmed their commitment
                                                              to finish the project.”

85.                                                           March 29, 2017, during the March 2017 Conference Call, Defendant Marsh
                                                              again downplayed the possibility of SCANA abandoning the Nuclear Project,
                                              Compl. ¶ 409
                                                              reassuring investors that “[a]t this time, we expect that the resources available
      March 29, 2017 Call      Marsh
                                                              from Westinghouse and Toshiba, including its parental guarantee, are
                                              Compl. ¶ 248
                                                              adequate to compensate us for the Westinghouse estimate of additional costs.”

86.                                                           On April 27, 2017, during the Q1 FY 2017 Earnings Call, Defendant Byrne
                                                              continued to minimize the impact of Westinghouse’s bankruptcy and reassure
                                                              investors that SCANA would complete the Nuclear Project despite any cost
                                                              overruns because Toshiba would honor the fixed price option and pay for any
      April 27, 2017 Call      Byrne          Compl. ¶ 410    additional costs above the fixed price amount. Specifically, Byrne stated that
                                                              “[Westinghouse’s] estimate to us of what it would cost to complete above what
                                                              our current fixed price contract amount is would be within the amount that is
                                                              the parental guarantee from Toshiba.”


                                                                    37
                             In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                         Alleged False and Misleading Statements and Omissions

#                                             Complaint
        Date and Source     Speaker(s)                                    False and Misleading Statement(s) and Omissions1
                                                Cite
87.                                                         On July 31, 2017, Defendants issued the July 31, 2017 Abandonment
                                                            Press Release that misled investors into believing Westinghouse’s
                                                            bankruptcy was the primary reason SCANA chose to abandon the
                                                            Nuclear Project, and continued to conceal Bechtel’s earlier negative
                                             Compl. ¶ 415   findings. Specifically, the press release quoted Defendant Marsh as
                           SCANA                            follows: “We arrived at this very difficult but necessary decision
                                             Compl. ¶ 261   following months of evaluating the project from all perspectives to
                                                            determine the most prudent path forward. Many factors outside our
      July 31, 2017 8-K                                     control have changed since inception of this project. Chief among them,
      Abandonment Press                                     the bankruptcy of our primary construction contractor, Westinghouse .
                                                            . . .” Similarly, that same day during the July 31, 2017 Abandonment
      Release
                                                            Conference Call, Defendant Marsh affirmed that SCANA’s actions met
                                                            the test for prudency, and placed the blame for the Nuclear Project’s
                           Marsh
                           (7/31/2017)                      demise on “the failure of Westinghouse to deliver on its fixed price
                                                            contract.” Furthermore, Marsh explained that the “Westinghouse
                                                            bankruptcy removed the benefits and protection of the [F]ixed [P]rice
                                                            [O]ption,” which caused “SCANA and our project co-owner, Santee
                                                            Cooper, to reevaluate the entire new nuclear project from all
                                                            perspectives.”

88.                                                         On August 1, 2017, during the August 2017 PSC Briefing, Defendant
                                             Compl. ¶ 416   Byrne testified that Defendants “thought – in October [2015], when we
                           Byrne                            negotiated our [F]ixed [P]rice [O]ption, that we had largely resolved the
                           (8/1/2017)                       issues with costs,” and that Toshiba’s December 2016 announcement of
                                             Compl. ¶ 264   its financial troubles was “the first time that they indicated that Toshiba
      August 1, 2017 PSC
                                                            had a huge financial liability issue on finishing the cost of our project.”
      Briefing
                                                            On August 3, 2017, during the Q2 FY 2017 Earnings Call, Defendant
                           Marsh                            Marsh continued to assure investors that construction had been going
                           (8/3/2017)        Compl. ¶ 268   well, that SCANA had acted prudently throughout the project’s course,
                                                            and that SCANA had no prior knowledge of any substantial problems that
                                                            could jeopardize its viability before Toshiba’s and Westinghouse’s

                                                                  38
                               In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                        Alleged False and Misleading Statements and Omissions

#                                             Complaint
        Date and Source        Speaker(s)                                 False and Misleading Statement(s) and Omissions1
                                                Cite
                                                             financial problems. For example, with respect to any prior knowledge of
                                                             Toshiba’s and Westinghouse’s financial difficulties, Defendant Marsh
                                                             stated that “[i]t was shortly [after the 2016 approval of the Fixed Price
                                                             Option on November 9, 2016] that we learned of the news of the
                                                             Toshiba financial distress, followed by the Westinghouse bankruptcy in
                                                             March of 2017.”

89.                                                          On September 15, 2017, during the September 2017 House Utility Ratepayer
                                                             Protection Committee Hearing, Defendant Marsh testified to the committee that
                                                             Defendants abandoned the Nuclear Project only because of Westinghouse’s
                                                             bankruptcy:
                                                                     Westinghouse filed for bankruptcy on March 29, 2017, and told
                                                                     SCE&G that they would not honor our fixed price contract.
                                                                     Immediately upon learning that - and we had hints that that was
                                                                     coming based on our discussions with them and with Toshiba –
                                                                     we’d already put a team in place to begin the transition and
                                                                     evaluation period to determine the most prudent path forward for
      September 15, 2017
                                                                     the project. We honestly didn’t know the answer to that question
      House Utility Ratepayer
                              Marsh          Compl. ¶ 417            when we started. We wanted to complete the project. We had
      Protection Committee
                                                                     parental guarantees that Westinghouse had told us were
      Hearing
                                                                     sufficient to cover what they believed the additional cost would
                                                                     be, and if that had been the case, we might still be building
                                                                     today.
                                                                     But we had to evaluate that and we had to make our own
                                                                     determination. We had access to information to do that evaluation
                                                                     that we had never had access to before because of the fixed price
                                                                     arrangement and the EPC contract that was in place that was
                                                                     originally signed in 2008. We evaluated completing both units.
                                                                     We evaluated completing one unit, one with delaying construction
                                                                     on the second; the other one with abandoning the second unit, and


                                                                   39
                                In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                          Alleged False and Misleading Statements and Omissions

#                                              Complaint
         Date and Source       Speaker(s)                                  False and Misleading Statement(s) and Omissions1
                                                 Cite
                                                                     then we looked at abandoning both units.

90.                                                           During the September 15, 2017 House Utility Ratepayer Protection
                                                              Committee Hearing, Defendants once again passed the blame onto
                                                              Westinghouse, stating in SCANA’s PowerPoint presentation: “I believe
                                                              we would be building these plants if Westinghouse had not declared
                                                              bankruptcy.” In addition to this PowerPoint slide, Defendant Marsh
      September 15, 2017                                      expressed this same point during his testimony: “If Westinghouse hadn’t
      House Utility Ratepayer Marsh and                       declared bankruptcy and lived up to its commitments and Santee
                                              Compl. ¶ 418    Cooper were still in the project, yes, I do think we’d be moving and I
      Protection Committee    Byrne
                                                              think we would have completed the project.” Similarly, Defendant Byrne
      Hearing
                                                              reiterated: “I think, as Mr. Marsh has said, you know, we’re sorry that
                                                              we’re here but if we were not in a position where Westinghouse is in
                                                              bankruptcy and rejected the contract, we would still be building these
                                                              plants and I believe we would be building both plants with our partner,
                                                              Santee Cooper.”

91.                                                           On September 18, 2017, during the September 2017 SC Senate
                                                              Committee Hearing, Defendant Marsh again blamed Westinghouse for
      September 18, 2017                                      the Nuclear Project’s collapse. For instance, he stated that “if
      SC Senate Committee     Marsh           Compl. ¶ 419    Westinghouse had lived up to its fixed-price contract and the
      Hearing                                                 obligations they signed with us, we would still be building these
                                                              projects, I believe.”

92.                                                           The September 28, 2017 Press Release—issued that day—again passed
                                                              all blame onto Westinghouse for Defendants’ own failures. Specifically,
                              SCANA                           it quoted Defendant Marsh as follows: “The primary reason the project
      September 28, 2017 8-
                              (quoting        Compl. ¶ 420    was cancelled is Westinghouse filed for bankruptcy and informed us
      K
                              Marsh)                          that they would not honor the Fixed Price Contract under the
                                                              provisions of federal bankruptcy laws.”


                                                                    40
                              In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                           Alleged False and Misleading Statements and Omissions

#                                               Complaint
         Date and Source      Speaker(s)                                    False and Misleading Statement(s) and Omissions1
                                                  Cite
Item 303 Omissions
93.                                                           Defendants failed to disclose (i) existence of known trends or
                                                              uncertainties within the Company regarding the Nuclear Project, namely
                            SCANA,                            that SCANA was not going to be able to complete construction of the
                            Marsh, and         Compl.         Nuclear Project Units by the end of 2020; was not going to be eligible to
      November 6, 2015 10-Q
                            Addison            ¶¶ 423, 428    receive $1.4 billion in Nuclear Tax Credits; and the fact that (ii) the
                                                              failure to complete the Nuclear Project Units by the end of 2020 would
                                                              have a “material…unfavorable impact on…revenues.”

94.                                                           Defendants failed to disclose (i) existence of known trends or
                             SCANA,                           uncertainties within the Company regarding the Nuclear Project, namely
                             Marsh,                           that SCANA was not going to be able to complete construction of the
      2015 Form 10-K, issued Addison and       Compl.         Nuclear Project Units by the end of 2020; was not going to be eligible to
      on February 26, 2016   the               ¶¶ 423, 428    receive $1.4 billion in Nuclear Tax Credits; and the fact that (ii) the
                             Director                         failure to complete the Nuclear Project Units by the end of 2020 would
                             Defendants                       have a “material…unfavorable impact on…revenues.”

95.                                                           Defendants failed to disclose (i) existence of known trends or
                                                              uncertainties within the Company regarding the Nuclear Project, namely
                             SCANA,                           that SCANA was not going to be able to complete construction of the
                             Marsh, and        Compl.         Nuclear Project Units by the end of 2020; was not going to be eligible to
      May 6, 2016 10-Q
                             Addison           ¶¶ 423, 428    receive $1.4 billion in Nuclear Tax Credits; and the fact that (ii) the
                                                              failure to complete the Nuclear Project Units by the end of 2020 would
                                                              have a “material…unfavorable impact on…revenues.”

96.                                                           Defendants failed to disclose (i) existence of known trends or
                                                              uncertainties within the Company regarding the Nuclear Project, namely
                             SCANA,
                                               Compl.         that SCANA was not going to be able to complete construction of the
      August 5, 2016 10-Q    Marsh, and
                                               ¶¶ 423, 428    Nuclear Project Units by the end of 2020; was not going to be eligible to
                             Addison
                                                              receive $1.4 billion in Nuclear Tax Credits; and the fact that (ii) the
                                                              failure to complete the Nuclear Project Units by the end of 2020 would

                                                                    41
                              In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                           Alleged False and Misleading Statements and Omissions

#                                               Complaint
        Date and Source       Speaker(s)                                    False and Misleading Statement(s) and Omissions1
                                                  Cite
                                                              have a “material…unfavorable impact on…revenues.”

97.                                                           Defendants failed to disclose (i) existence of known trends or
                                                              uncertainties within the Company regarding the Nuclear Project, namely
                            SCANA,                            that SCANA was not going to be able to complete construction of the
                                               Compl.         Nuclear Project Units by the end of 2020; was not going to be eligible to
      November 4, 2016 10-Q Marsh, and
                                               ¶¶ 423, 428    receive $1.4 billion in Nuclear Tax Credits; and the fact that (ii) the
                            Addison
                                                              failure to complete the Nuclear Project Units by the end of 2020 would
                                                              have a “material…unfavorable impact on…revenues.”

98.                                                           Defendants failed to disclose (i) existence of known trends or
                                                              uncertainties within the Company regarding the Nuclear Project, namely
                             SCANA,
                                                              that SCANA was not going to be able to complete construction of the
                             Marsh,
      2016 Form 10-K, issued                   Compl.         Nuclear Project Units by the end of 2020; was not going to be eligible to
                             Addison,
      on February 24, 2017                     ¶¶ 423, 428    receive $1.4 billion in Nuclear Tax Credits; and the fact that (ii) the
                             Hagood, and
                             Roquemore                        failure to complete the Nuclear Project Units by the end of 2020 would
                                                              have a “material…unfavorable impact on…revenues.”

99.                                                           Defendants failed to disclose (i) existence of known trends or
                                                              uncertainties within the Company regarding the Nuclear Project, namely
                                                              that SCANA was not going to be able to complete construction of the
                            SCANA,
                                               Compl.         Nuclear Project Units by the end of 2020; was not going to be eligible to
      May 5, 2017 10-Q      Marsh, and
                                               ¶¶ 423, 428    receive $1.4 billion in Nuclear Tax Credits; and the fact that (ii) the
                            Addison
                                                              failure to complete the Nuclear Project Units by the end of 2020 would
                                                              have a “material…unfavorable impact on…revenues.”




                                                                    42
